
	

114 SRES 552 IS: Commemorating the fifteenth anniversary of NATO’s invocation of Article V to defend the United States following the terrorist attacks of September 11, 2001.
U.S. Senate
2016-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 552
		IN THE SENATE OF THE UNITED STATES
		
			September 12, 2016
			Mr. Coons (for himself, Mr. Cardin, Mrs. Shaheen, Mrs. Boxer, Mr. Murphy, Mr. Kaine, and Mr. Menendez) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Commemorating the fifteenth anniversary of NATO’s invocation of Article V to defend the United
			 States following the terrorist attacks of September 11, 2001.
	
	
 Whereas the North Atlantic Treaty Organization (NATO), the world’s most effective, strongest international political-military alliance, was established in 1949 by the North Atlantic Treaty;
 Whereas the principle of collective defense, whereby NATO member states agree to mutual defense in response to an attack by an external party, is at the very heart of NATO’s founding treaty;
 Whereas NATO's commitment to collective defense is enshrined in Article V of the North Atlantic Treaty, which states that an armed attack against one NATO member shall be considered an attack against them all;
 Whereas, on September 11, 2001, the United States was attacked by the al Qaeda terrorist network, headed by Osama bin Laden and protected by the Taliban regime in Afghanistan;
 Whereas, on September 12, 2001, less than 24 hours after the attacks, NATO invoked Article V for the first time in history;
 Whereas, in October 2001, NATO launched its first ever counterterrorism operation, Operation Active Endeavor, to support the United States and safeguard all allies;
 Whereas, from October 2001 to May 2002, as part of Operation Active Endeavor, NATO deployed seven NATO Airborne Warning And Control System (AWACS) Surveillance aircraft to help patrol the skies over the United States;
 Whereas 830 crew members from 13 NATO countries flew more than 360 sorties to support Operation Eagle Assist to protect the United States from further attack;
 Whereas NATO activities under Operation Active Endeavor also included NATO ships patrolling the Mediterranean and monitoring shipping to help deter, defend, disrupt, and protect against terrorist activity;
 Whereas, from 2003 until 2014, NATO commanded the International Security Assistance Force (ISAF) in Afghanistan, tasked with conducting security operations throughout the country and helping to build the Afghan National Defense and Security Forces;
 Whereas ISAF was the longest, largest, and most challenging combat mission in NATO’s history and at its height comprised more than 130,000 troops from 51 NATO and partner countries, including at least 40,000 from countries other than the United States;
 Whereas at least 3,519 NATO troops, including 2,383 United States troops and more than 1,000 from NATO allies and partners, have died fighting in Afghanistan;
 Whereas, in January 2015, in a sign of continued solidarity, NATO launched a new mission in Afghanistan, Operation Resolute Support, to advise and assist Afghan security forces;
 Whereas, as of June 2016, approximately 12,000 NATO personnel were contributing to the Resolute Support Mission, 7,000 of whom are from the United States;
 Whereas, on July 8 and 9, 2016, Heads of State and Government of the 28 NATO allies met in Warsaw, Poland, to ensure that the Alliance remains an unparalleled community of freedom, peace, security, and shared values, including individual liberty, human rights, democracy, and the rule of law;
 Whereas leaders at the Warsaw Summit decided to— (1)strengthen the Alliance’s military presence in Eastern Europe with four battalions in Poland, Estonia, Latvia, and Lithuania on a rotational basis starting in 2017;
 (2)develop a tailored forward presence in southeastern Europe; (3)strengthen cyber defenses;
 (4)train and build capacity inside Iraq in support of the global coalition to defeat the so-called Islamic State, including by providing a NATO AWACS Surveillance plane and to expand maritime presence in the Mediterranean Sea;
 (5)continue contributions to NATO’s Resolute Support Mission in Afghanistan beyond 2016 and confirm funding commitments to 2020;
 (6)welcome Ukraine’s plans for reform and endorse a Comprehensive Assistance Package for Ukraine; (7)welcome the vital progress made in implementing the Substantial NATO-Georgia Package and activating the Joint Training and Evaluation Center to strengthen Georgia’s self-defense and resilience capabilities; and
 (8)reiterate support for the territorial integrity and sovereignty of both Ukraine and Georgia within their internationally recognized borders;
 Whereas the NATO alliance has served the interests of the United States and its transatlantic allies for more than seven decades;
 Whereas, on April 6, 2016, NATO Secretary General Jens Stoltenberg stated, NATO is a powerful tool in which all our nations have made great investments. For almost seventy years, NATO has brought Europe and North America together. Providing security for both sides of the Atlantic. I know that I can count on the continued leadership of the United States. I also know that the mutual interests of Europe and the United States are best served by a strong North Atlantic Alliance. Because the security of Europe and North America is indivisible. And only by standing together will we remain safe and secure.; and
 Whereas, on July 9, 2016, following the Warsaw Summit, President Barack Obama stated, NATO is as strong, as nimble, and as ready as ever … Nobody should ever doubt the resolve of this Alliance to stay united and focused on the future. And just as our nations have stood together over the past hundred years, I know that we’ll stay united and grow even stronger for another hundred more.: Now, therefore, be it
		
	
 That the Senate— (1)commemorates the fifteenth anniversary of NATO’s invocation of Article V to defend the United States after the terrorist attacks of September 11, 2001;
 (2)commends the contributions of our NATO allies and partners in our common fight against terrorism and in pursuit of international security;
 (3)honors those men and women who have died for the cause of common defense of the North Atlantic Treaty allies;
 (4)recommits the United States to the North Atlantic Treaty, especially to common defense of Treaty allies, and affirms that the United States remains fully prepared, capable, and willing to honor its commitments under Article V;
 (5)encourages all NATO allies to continue their valuable contributions to the Alliance, including by investing at least two percent of gross domestic product in national defense spending;
 (6)commends the NATO Alliance for decisions taken at the July 2016 Warsaw Summit and the President for investing in the European Reassurance Initiative to enhance deterrence and project international stability beyond NATO; and
 (7)reaffirms the commitment of the United States to deterring those who seek to destabilize the Euro-Atlantic area, and to maintaining an Open Door policy on welcoming new members, and welcomes the Alliance’s invitation to Montenegro.
			
